UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6325


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

RICHARD FOSTER,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:06-cr-01219-CMC-1; 0:09-cv-70122-CMC)


Submitted:   June 1, 2010                    Decided:   June 9, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Foster, Appellant Pro Se.   Robert Claude Jendron, Jr.,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard Foster seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of      appealability.          28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent     “a    substantial       showing      of     the    denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.     Cockrell,     537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,
529 U.S. at 484-85.              We have independently reviewed the record

and conclude that Foster has not made the requisite showing.

Accordingly,       we     deny    Foster’s       motion   for    a     certificate     of

appealability and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately




                                             2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3